Citation Nr: 0843130	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to service connection for bilateral sensorineural 
hearing loss.

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from February 
1954 until January 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine. 


FINDINGS OF FACT

1. The evidence of record does not show that the veteran's 
current bilateral sensorineural hearing loss is related to 
active duty service.  

2. The evidence of record does not show that the veteran's 
tinnitus is related to active duty service.  


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103(A) 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2008).  

2. The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5170 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 
3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, notification is satisfied by way of a letter dated 
January 2007 to the veteran.  The letter advised the veteran 
that evidence showing that the hearing loss and tinnitus 
disabilities existed from service until the present time was 
needed to substantiate the claim.  Examples of evidence 
requested included: dates and places of medical treatment, 
lay statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  With respect to the Dingess 
requirements, in January 2007 the RO provided the veteran 
with notice of what type of information and evidence was 
needed to establish a disability rating as well as notice of 
the type of evidence necessary to establish an effective 
date.  The elements for a claim of service connection were 
also provided to the veteran and are detailed below.  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the service medical records (SMRs), VA 
outpatient treatment records (OTRs) and the private medical 
records (PMRs).  The veteran submitted PMRs and lay 
statements in support of his claim.  The veteran was afforded 
a VA examination in May 2007.  

Neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Turning to the merits of the claim, the veteran seeks service 
connection for bilateral hearing loss and tinnitus.  
Specifically, the veteran contends, as indicated in the July 
2007 Notice of Disagreement, that he began to have hearing 
loss and tinnitus during active service.  

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury occurred in service alone is 
insufficient.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam; Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology. Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

The Board further notes that Service connection for organic 
diseases of the nervous system, such as hearing impairment, 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1132 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection claims for hearing impairment are governed 
by 38 C.F.R. § 3.385.  This regulation provides hearing loss 
as a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater.  38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels, or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  38 C.F.R. § 3.385. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in-service. 38 C.F.R. § 3.303(d).

Turning to the relevant evidence of record, during his active 
service the veteran's SMRs were unremarkable for complaints 
for hearing loss or tinnitus.  The February 1954 service 
enlistment exam and the November 1956 separation exam were 
both marked normal for the ear clinical evaluation.  

The relevant post-service medical evidence begins with a 
November 2004 private audiological evaluation, which revealed 
the veteran complained of episodic objective vertigo four 
times bi-monthly.  The veteran also reported accompanying 
headaches and nausea during each attack.  The audiologist, M. 
M. G., noted sensorineural hearing loss and peripheral 
vestibular dysfunction.  The audiologist noted that the 
veteran's history was significant for noise exposure, but did 
not elaborate on what this history was. Dr. M. M. G. did not 
associate any of the veterans symptoms with service.

In a December 2004 medical note, Dr. J. G. reviewed the 
veteran's audio records, electronystagmography (ENG) and MRI.   
Dr. J. G. noted the veteran showed profound hearing loss in 
the left ear and the ENG showed significant weakness in the 
peripheral vestibular system in the left ear.  Further, Dr. 
J. G. noted that the most likely diagnosis for the veteran's 
recurrent bouts of dizziness would be Meniere's disease.  Dr. 
J. G. did not associate the veteran's symptomatology with 
service.

In October 2006, the veteran submitted a hearing loss and 
tinnitus questionnaire in which the veteran reported his 
military occupation as an armored mechanic and a machinist 
after service.  

The veteran was afforded a VA examination in May 2007.  
During the examination the veteran reported a positive 
history of vertigo and a negative history of earaches, ear 
infections, drainage or family history of hearing loss.  The 
examiner noted the veteran's exposure to firing of small 
howitzers.  The veteran stated he was an artillery mechanic, 
cannoneer and rifleman during active service without wearing 
any ear protection.  Post service, the veteran stated he was 
a typewriter and sewing machine mechanic working in a room 
with some 75 to 80 machines running at once without wearing 
any ear protection.  Recreationally the veteran stated he was 
a hunter and carpenter without ear protection.  

The VA audio exam revealed pure tone threshold averages (from 
1000 to 4000 Hz) were 59 decibels (dBs) in the right ear and 
78 dBs in the left ear.  In addition, the pure tone auditory 
threshold was determined by speech recognition scores using 
the Maryland CNC word list indicated 92% in the right ear. 
The left ear could not be tested due to garbled speech and 
the examiner noted there was no measurable speech recognition 
ability in the left ear.  

The examiner diagnosed that the veteran had a mild 
sensorineural hearing loss in the right ear at 2000 Hz, 
severe at 3000Hz and profound at 4000Hz.  In the left ear, 
the examiner diagnosed moderately severe sloping profound 
sensorineural hearing loss and constant tinnitus in both 
ears.  Based on the findings, the veteran has a current 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385.  The examiner reviewed the claims file and 
particularly noted the December 2004 notation by Dr. J. G. of 
Meniere's disease as a distinct possibility for the veteran's 
hearing loss and tinnitus.  Based on his examination in 
conjunction with the veteran's complaints and history and 
medical evidence of record, the examiner opined that is less 
likely as not that the veteran's hearing loss and tinnitus 
are related to active service.  

The veteran offered lay statements in support of his claim.  
In the November 2006 claim, the July 2007 Notice of 
Disagreement and the November 2007 VA Form 9, the veteran 
related his hearing loss and tinnitus to ammunitions fire 
during active service.   Each statement contended an in-
service hearing loss due to acoustic trauma.  As stated 
above, the veteran claimed his hearing loss and tinnitus were 
due to ammunitions firing.  However, the SMRs dated from 
February 1954 until January 1957 were unremarkable for 
hearing loss complaints.  

Having considered the evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  In this regard, the Board first notes that as the 
veteran is not shown to have had hearing impairment within 
one year of separation for service, an award based on 
presumptive service connection is not for application in this 
case. 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. §§ 3.307, 3.309.

In regard to direct service connection, while the May 2007 VA 
examination reveals that the veteran suffers from bilateral 
hearing loss within the meaning of 38 C.F.R. § 3.385 and 
tinnitus, there is no competent medical evidence of record 
that relates the veteran's current disabilities to active 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In fact, 
the May 2007 VA examination concluded that any current 
hearing loss and tinnitus were not the result of any military 
noise trauma. 

Thus, the only evidence that relates the hearing loss and 
tinnitus to service is the veteran's own statements.  While 
he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. at 379;  Espiritu  v. 
Derwinski, 2 Vet. App. at 495.  

Although, the veteran stated that he had continuous hearing 
problems since he left active service, the first post service 
notation of hearing loss was not until the November 2006 
claim.  In other words, the medical evidence of record 
reflects a gap of nearly 50 years between the veteran's 
separation from service and the time he sought relief, which 
constitutes negative evidence that tends to disprove the 
veteran's claim that he had an injury in service that 
resulted in a chronic disability or persistent symptoms.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Indeed, evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against a 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

This fact, combined with the lack of evidence demonstrating a 
claimed hearing loss and tinnitus disability until nearly 50 
years after service, the veteran's own statements of noise 
exposure as a machinist after service and the May 2007 VA 
examiner discounting a nexus, weighs against the veteran's 
claim.  

In summary, the Board reviewed the records very carefully for 
any findings that would support a relationship between any 
possible current hearing loss and tinnitus disability and 
active military service.  The examiner conducted a review of 
the veteran's claim file and found there are no objective 
medical records which showed a nexus to active duty.  The 
veteran was advised of the need to submit medical evidence to 
demonstrate a nexus between a current disability and service 
by way of a letter from the RO to him, but he has failed to 
do so.  A claimant has the responsibility to present and 
support a claim for benefits under the laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised, in letter dated January 2007 detailed above, to 
submit medical evidence of a relationship between the current 
disability and injury during military service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral sensorineural hearing loss and 
tinnitus.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  

Service connection for tinnitus is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


